—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered July 6, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that two of the prosecution’s witnesses should not have been believed by the jury because of their involvement with prostitution and illegal drugs and their past criminal histories. The defendant further contends that the testimony of these witnesses was not credible because some of their testimony was inconsistent and implausible. However, the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Miller, J. P., O’Brien, Pizzuto and Krausman, JJ., concur.